Citation Nr: 0028257	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  99-13 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Strommen, Counsel



INTRODUCTION

The veteran served on active duty from March 1951 to January 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in March 1999, in which the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
petition to reopen his claim of entitlement to service 
connection for hypertension.  The veteran subsequently 
perfected an appeal of that decision.  

The Board notes that the veteran also perfected an appeal of 
the RO's denial of his claim of entitlement to a total rating 
for compensation purposes based on individual unemployability 
by reason of service- connected disabilities.  However, in an 
August 2000 rating decision, the RO granted this claim.  
Because the benefit sought on appeal has been granted, this 
issue is no longer before the Board for appellate 
consideration.  

Additionally, the Board notes that in his May 1999 
Substantive Appeal he requested a hearing before a member of 
the Board sitting at the RO.  This hearing was not scheduled.  
However, in an August 2000 Report of Contact with the 
veteran, the RO noted that he no longer desired a hearing.  
Therefore, the Board finds that he has withdrawn his request 
for a hearing and remanding this claim for the scheduling of 
a hearing is not required.  


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for hypertension was denied by the RO in a May 1957 decision.  
The veteran was notified of the decision but did not appeal. 

2.  The evidence received subsequent to May 1957 is 
cumulative of evidence previously submitted and not 
significant enough that it must be considered in order to 
fairly decide the merits of the claim.  



CONCLUSIONS OF LAW

1.  The RO's May 1957 rating decision, wherein the veteran's 
claim of entitlement to service connection for hypertension 
was denied, is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 2.1103, 3.104(a) (1999).

2.  The evidence received subsequent to the May 1957 decision 
is not new and material, and does not serve to reopen the 
veteran's claim of entitlement to service connection for 
hypertension.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, the RO originally denied the veteran's claim of 
entitlement to service connection for hypertension in an 
unappealed May 1957 rating decision.  The RO recognized at 
this time that the veteran had hypertension, but based its 
denial of the claim on the absence of evidence of treatment 
for hypertension in service, and the fact that the veteran 
had not been diagnosed with hypertension within one year of 
the veteran's discharge from service.   This decision stands 
as the last final decision on this issue.

Prior RO decisions are final, and may be reopened only upon 
the receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b) (West 1991).  Pursuant to the 
applicable regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1999).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, 155 
F.3d 1356 (1998).  Further, in determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The presumption of credibility, however, does not 
include any presumption of competence.  See King v. Brown, 5 
Vet. App. 19 (1993).

Additionally, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "Court") has held that 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a)(1999) may only be the first 
determination.  If new and material evidence has been 
presented, the second determination, to be made immediately 
upon reopening the claim, is whether the claim as reopened 
(and as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  This 
assessment should be made based upon all the evidence of 
record in support of the claim, presuming its credibility.  
See Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  Third, 
if the claim is well grounded, evaluation of the merits of 
the claim must occur, but only after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999) (en banc).

Turning to the factual background of the claim, the evidence 
of record prior to the RO's May 1957 decision includes the 
veteran's contentions that he was told in service that his 
blood pressure was elevated, and his service medical records 
which show no treatment for high blood pressure.  These 
records contain a blood pressure reading of 140/72 at entry 
in March 1951, a reading of 140/80 in January 1955 at 
separation, and a reading of 132/84 in June 1955, on a re-
enlistment examination report.  None of these reports 
indicate a diagnosis of hypertension or elevated blood 
pressure readings.  Additionally, in its May 1957 decision, 
the RO considered the findings on April 1956 and April 1957 
VA examination reports which showed diagnoses of mild 
systolic hypertension.  As noted above, the RO's decision 
recognized the veteran's diagnosis of hypertension, but found 
no indication of onset in service.

In support of his subsequent petition to reopen, the veteran 
provided medical evidence from both private and VA facilities 
and physicians, which indicate that the veteran has 
hypertension.  The private medical evidence includes a 
statement by a Dr. Giambelluca, that the veteran has been on 
medication for hypertension since 1982, and a statement by a 
Dr. Magee that the veteran was treated for hypertension by 
his father and brother prior to their deaths in 1971.  None 
of this evidence discusses the specific date of onset of the 
veteran's hypertension.  The veteran also submitted his own 
statements asserting that his high blood pressure had its 
onset in service.

Although the medical evidence received since May 1957 has not 
been previously submitted, it is cumulative of the medical 
evidence of record prior to May 1957 in that it merely 
confirms that he has a current disability of hypertension.  
This aspect of the veteran's claim of entitlement to service 
connection for hypertension has already been established and 
is not in dispute, making this evidence redundant.  Because 
the evidence presented by the veteran is not new, the Board 
need not examine whether it is material.  Anglin v. West, 203 
F.3d 1343 (Fed. Cir. 2000). 

As for the veteran's statements regarding the onset of his 
hypertension in service; he is not competent to diagnose 
hypertension.  His opinion pertaining to the onset, while 
presumed credible, is not presumed competent, as the veteran 
is a lay person and lacks the medical expertise necessary to 
make a diagnosis or a causal association.  In addition, his 
service medical records, considered in the RO's original May 
1957 decision, fail to show complaints or treatment for 
hypertension in service.  Hence, it is concluded that the 
evidence submitted since the 1957 RO denial of the claim is 
not new or material as it is redundant and, by itself and in 
connection with evidence previously assembled it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
See King v. Brown, 5 Vet. App. 19 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Consequently, the Board finds that the evidence received 
since the May 1957 final decision is not new and material, 
and his petition to reopen a claim of entitlement to service 
connection for hypertension is denied.  Having found that the 
evidence is not new and material, there is no reason for the 
Board to reach the issue of well-groundedness. 


ORDER

New and material evidence has not been received to reopen a 
claim for service connection for hypertension.



		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

